 


109 HR 377 IH: Honoring Every Requirement of Exemplary Service Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 377 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Everett (for himself, Mr. Rogers of Alabama, Mr. Bonner, Mr. Aderholt, Mr. Cramer, Mr. Bachus, Mr. Davis of Alabama, Mr. Osborne, Mr. Andrews, Mr. Akin, Mr. Calvert, Mr. Etheridge, Mr. LoBiondo, Mr. McGovern, Mrs. Miller of Michigan, Mr. Miller of Florida, Mr. Simmons, Mr. Spratt, and Mr. Walsh) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend titles 10 and 38, United States Code, to improve death benefits for the families of deceased members of the Armed Forces, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Honoring Every Requirement of Exemplary Service Act of 2005 or the HEROES Act of 2005. 
2.Death gratuity enhancements 
(a)Deaths from combat-related causes or causes incurred in designated operations or areas 
(1)AmountSection 1478 of title 10, United States Code, is amended— 
(A)in subsection (a), by inserting , except as provided in subsection (c) after $12,000; 
(B)by redesignating subsection (c) as subsection (d); and 
(C)by inserting after subsection (b) the following new subsection (c): 
 
(c)The death gratuity payable under sections 1475 through 1477 of this title is $100,000 (as adjusted under subsection (d)) in the case of a death resulting from wounds, injuries, or illnesses that are— 
(1)incurred as described in section 1413a(e)(2) of title 10; or 
(2)incurred in an operation or area designated as a combat operation or a combat zone, respectively, by the Secretary of Defense under section 1967(e)(1)(A) of title 38.. 
(2)Increases consistent with increases in rates of basic paySubsection (d) of such section, as redesignated by paragraph (1)(B), is amended by striking amount of the death gratuity in effect under subsection (a) and inserting amounts of the death gratuities in effect under subsections (a) and (c). 
(3)Conforming amendmentSubsection (a) of such section, as amended by paragraph (1) of this subsection, is further amended by striking (as adjusted under subsection (c)) and inserting (as adjusted under subsection (d)). 
(b)Additional gratuity for deaths before effective date 
(1)Requirement to pay additional gratuity 
(A)In the case of a member of the Armed Forces described in subparagraph (B), the Secretary of the military department concerned shall pay a death gratuity in accordance with this subsection that is in addition to the death gratuity payable in the case of such death under sections 1475 through 1477 of title 10, United States Code. 
(B)The requirements of this subsection apply in the case of a member of the Armed Forces who died before the date of the enactment of this Act as a direct result of one or more wounds, injuries, or illnesses that— 
(i)were incurred in the theater of operations of Operation Enduring Freedom or Operation Iraqi Freedom; or 
(ii)were incurred as described in section 1413a(e)(2) of title 10, United States Code, on or after October 7, 2001. 
(2)AmountThe amount of the additional death gratuity is $238,000. 
(3)BeneficiariesThe beneficiary or beneficiaries who are entitled under section 1477 of title 10, United States Code, to receive payment of the regular military death gratuity in the case of the death of a member referred to in paragraph (2) shall be entitled to receive the additional death gratuity payable in such case. If there are two or more such beneficiaries, the portion of the total amount of the additional death gratuity payable to a beneficiary in such case shall be the amount that bears the same ratio to the total amount of the additional death gratuity under paragraph (2) as the amount of the share of the regular military death gratuity payable to that beneficiary bears to the total amount of the regular military death gratuity payable to all such beneficiaries in such case. 
(4)DefinitionsIn this subsection: 
(A)The term additional death gratuity means the death gratuity provided under paragraph (1). 
(B)The term regular military death gratuity, means a death gratuity payable under sections 1475 through 1477 of title 10, United States Code. 
3.Servicemembers’ group life insurance enhancements 
(a)Increased maximum amount under servicemembers’ group life insuranceSection 1967 of title 38, United States Code, is amended— 
(1)in subsection (a)(3)(A), by striking clause (i) and inserting the following new clause: 
 
(i)In the case of a member— 
(I)$400,000 or such lesser amount as the member may elect; 
(II)in the case of a member covered by subsection (e), the amount provided for or elected by the member under subclause (I) plus the additional amount of insurance provided for the member by subsection (e); or 
(III)in the case of a member making an election under paragraph (2)(A) not to be insured under this subchapter, the amount of insurance provided for the member by subsection (e).; and 
(2)in subsection (d), by striking $250,000 and inserting $400,000. 
(b)Additional amount for members serving in certain areas or operations 
(1)Increased amountSection 1967 of such title is further amended— 
(A)by redesignating subsection (e) as subsection (g); and 
(B)by inserting after subsection (d) the following new subsection (e): 
 
(e) 
(1)A member covered by this subsection is any member as follows: 
(A)Any member who dies as a result of one or more wounds, injuries, or illnesses incurred while serving in an operation or area that the Secretary designates, in writing, as a combat operation or a zone of combat, respectively, for purposes of this subsection. 
(B)Any member who formerly served in an operation or area so designated and whose death is determined (under regulations prescribed by the Secretary of Defense) to be the direct result of injury or illness incurred or aggravated while so serving. 
(2)The additional amount of insurance under this subchapter that is provided for a member by this subsection is $150,000, except that in a case in which the amount provided for or elected by the member under subclause (I) of subsection (a)(3)(A) exceeds $250,000, the additional amount of insurance under this subchapter that is provided for the member by this subsection shall be reduced to such amount as is necessary to comply with the limitation in paragraph (3). 
(3)The total amount of insurance payable for a member under this subchapter may not exceed $400,000. 
(4)While a member is serving in an operation or area designated as described in paragraph (1), the cost of insurance of the member under this subchapter that is attributable to $150,000 of insurance coverage shall be contributed as provided in section 1969(b)(2) of this title and may not be deducted or withheld from the member’s pay.. 
(2)FundingSection 1969(b) of such title is amended— 
(A)by inserting (1) after (b); and 
(B)by adding at the end the following new paragraph: 
 
(2)For each month for which a member insured under this subchapter is serving in an operation or area designated as described by paragraph (1)(A) of section 1967(e) of this title, there shall be contributed from the appropriation made for active duty pay of the uniformed service concerned an amount determined by the Secretary and certified to the Secretary concerned to be the cost of Servicemembers’ Group Life Insurance which is traceable to the cost of providing insurance for the member under section 1967 of this title in the amount of $150,000.. 
(c)Conforming amendmentSection 1967(a)(2)(A) of such title is amended by inserting before the period at the end the following: , except for insurance provided under paragraph (3)(A)(i)(III). 
(d)Coordination with VGLISection 1977(a) of such title is amended— 
(1)by striking $250,000 each place it appears and inserting $400,000; and 
(2)by adding at the end of paragraph (1) the following new sentence: Any additional amount of insurance provided a member under section 1967(e) of this title may not be treated as an amount for which Veterans’ Group Life Insurance shall be issued under this section.. 
(e)Requirements regarding elections of members to reduce or decline insuranceSection 1967(a) of such title is further amended— 
(1)in paragraph (2), by adding at the end the following new subparagraph: 
 
(C)Pursuant to regulations prescribed by the Secretary of Defense, notice of an election of a member not to be insured under this subchapter, or to be insured under this subchapter in an amount less than the maximum amount provided under paragraph (3)(A)(i)(I), shall be provided to the spouse of the member.; and 
(2)in paragraph (3)— 
(A)in the matter preceding clause (i), by striking and (C) and inserting , (C), and (D); and 
(B)by adding at the end the following new subparagraph: 
 
(D)A member with a spouse may not elect not to be insured under this subchapter, or to be insured under this subchapter in an amount less than the maximum amount provided under subparagraph (A)(i)(I), without the written consent of the spouse..  
(f)Requirement regarding redesignation of beneficiariesSection 1970 of such title is amended by adding at the end the following new subsection: 
 
(j)A member with a spouse may not modify the beneficiary or beneficiaries designated by the member under subsection (a) without the written consent of the spouse.. 
(g)Effective dateThis section and the amendments made by this section shall take effect on the first day of the first month that begins more than 90 days after the date of the enactment of this Act. 
 
